COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-268-CR


DAVID WAYNE NEWSOM                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                 STATE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     David Wayne Newsom appeals his conviction on two counts of

aggravated sexual assault of a child under fourteen years of age. Newsom

entered an open plea of guilty to both counts. A jury assessed Appellant’s

punishment at eleven years’ confinement in the Correctional Institutions

Division of the Texas Department of Criminal Justice for each of the two



     1
          See Tex. R. App. P. 47.4.
counts. The trial court sentenced him accordingly, and ordered the two eleven-

year terms to run consecutively.

      Newsom’s court-appointed appellate counsel filed a motion to withdraw

as counsel and a brief in support of that motion. In his motion, counsel avers

that after conducting a professional evaluation of the record, he reached the

conclusion that there are no arguable grounds to advance Appellant’s appeal

and that the appeal is frivolous.       Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds for appeal. See Anders

v. California, 386 U.S. 738, 741, 87 S. Ct. 1396, 1400 (1967); In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008). Thereafter, we

gave Appellant an opportunity to file a pro se brief, and Appellant filed a pro se

brief which raises four points.2 The State did not file a reply brief.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in concluding that the appeal

is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.–Fort Worth 1995,



      2
        Appellant’s pro se brief raises the following four points of error:
ineffective assistance of counsel, use of testimony by an improper outcry
witness, lack of a pre-sentence investigation report, and cruel and unusual
punishment.

                                        2
no pet.). Only then may we grant counsel’s motion to withdraw. See Penson

v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Appellant’s pro se brief, and

the appellate record. We agree with counsel that this appeal is wholly frivolous

and without merit. We find nothing in the record that might arguably support

any appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

                                           PER CURIAM

PANEL: GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 25, 2009




                                       3